UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6256


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA, Unknown Agent,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00510-MHL-RCY)


Submitted: July 20, 2018                                          Decided: August 1, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad appeals the district court’s order dismissing under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b)(1) (2012) her particularized civil complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

On appeal, Prasad argues that the district court’s disposition should be reversed because

the district judge is biased against her and that the court should have appointed her

counsel. We affirm.

       First, Prasad’s claim of judicial bias, which is based solely on her disagreement

with the district court’s substantive rulings in this and Prasad’s other civil actions, gains

no traction as this is not a sufficient basis for such a claim. * See Liteky v. United States,

510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.”). Next, Prasad contends that the district court should

have appointed counsel to represent her in this matter. We find no fault in the district

court’s failure to appoint counsel to represent Prasad, though, because Prasad did not

request that relief in this case. As a final matter, we observe that the other contentions

raised in Prasad’s informal brief are not responsive to the dispositive reasons for the

district court’s dismissal order, as required by Local Rule 34(b). See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).


       *
         We also note that our independent review of the record did not reveal any indicia
of judicial bias.


                                              2
       For these reasons, we affirm the district court’s order dismissing Prasad’s Bivens

action as frivolous and for failure to state a claim. See Prasad v. United States, No. 3:17-

cv-00510-MHL-RCY (E.D. Va. Mar. 2, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3